Citation Nr: 1415140	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  08-10 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an enlarged prostate, claimed as due to herbicide exposure or as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, claimed as due to herbicide exposure or as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for hypertension, claimed as due to herbicide exposure or as secondary to service-connected diabetes mellitus.

4.  Entitlement to an increased rating for service-connected dermatitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972, including service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the RO in Denver, Colorado that in pertinent part, denied service connection for an enlarged prostate, erectile dysfunction, and hypertension and denied an increase in a noncompensable rating for service-connected dermatitis.  A personal hearing was held before a RO Decision Review Officer in October 2009.  In a December 2009 rating decision, the RO granted a 10 percent rating for service-connected dermatitis.  

In September 2011, the Board remanded the case to the RO for additional evidentiary development.  As discussed in more detail below, the Board finds there was substantial compliance with its remand orders and that it may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran is shown to have served in the Republic of Vietnam during the Vietnam War period; therefore, exposure to herbicides is conceded.

2.  A current enlarged prostate condition (benign prostatic hypertrophy) is shown, but the disorder is not related to the Veteran's military service, including his exposure to herbicides or his service-connected diabetes mellitus disability, to include secondary aggravation.

3.  A current disability of erectile dysfunction is shown, but it is not related to the Veteran's military service, including his exposure to herbicides or his service-connected diabetes mellitus disability, to include secondary aggravation.

4.  A current disability of hypertension is shown, but this disorder is not related to the Veteran's military service, including his exposure to herbicides or his service-connected diabetes mellitus disability, to include secondary aggravation.

5.  The Veteran's dermatitis does not affect at least 20 percent of his entire body or exposed areas, does not require systemic therapy and does not result in scarring or disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an enlarged prostate condition, to include as presumptively due to herbicide exposure or as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for erectile dysfunction, to include as presumptively due to herbicide exposure or as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103(a), 5103A; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for hypertension, to include as presumptively due to herbicide exposure or as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103(a), 5103A; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for a rating in excess of 10 percent for dermatitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7899-7806 (2007); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7899-7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided to the Veteran in March 2006, May 2006 and December 2006 letters and the March 2008 statement of the case.  The claims were subsequently readjudicated in an October 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Veteran's VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not claimed to be in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  

Pursuant to the Board's September 2011 remand, the case was remanded to obtain a VA skin examination during the summer months when the Veteran claimed his skin disability was active, in addition to VA examinations for the Veteran's hypertension, prostate disorder and erectile dysfunction.  VA examinations covering the Veteran's skin, hypertension, prostate and erectile dysfunction conditions were conducted in July 2012.  Taken together, the Veteran's February 2007 and July 2012 VA examinations are sufficient as the VA examiners considered the entire record, noted the history of the disabilities, addressed relevant evidence and provided medical information necessary to reach a decision.  38 C.F.R. § 3.159(c)(4); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on these claims at this time.

Service Connection

The Veteran contends that service connection is warranted for an enlarged prostate, erectile dysfunction and hypertension, to include as due to herbicide exposure or as secondary to his service-connected diabetes mellitus.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).   

Certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulations provide that specific diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  An enlarged prostate, erectile dysfunction and hypertension are not among those diseases.  Id.  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show that:  (1) a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439   (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993). 

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the nexus between the Veteran's current disabilities and in-service herbicide exposure and service-connected diabetes mellitus, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, medical evidence will be required to establish a medical diagnosis of the Veteran's enlarged prostate, erectile dysfunction and hypertension and to address whether his in-service herbicide exposure or service-connected diabetes mellitus caused or aggravated these conditions.

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

Initially, the Board finds the record establishes current diagnoses of an enlarged prostate condition (benign prostatic hypertrophy), erectile dysfunction and hypertension.  See VA Examinations, July 2012.

Additionally, the Veteran's exposure to herbicides is conceded as the record shows that he had active duty in the Republic of Vietnam between the years of 1968 and 1972.  38 U.S.C.A. § 1116(f); see Veteran's DD-214.  Nevertheless, an enlarged prostate condition, erectile dysfunction and hypertension are not presumptive diseases.  38 C.F.R. § 3.309(e).  Thus, the presumption of service connection as a result of exposure to herbicides does not apply.  38 C.F.R. § 3.307(a)(6)(ii).  Notwithstanding the foregoing, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Additionally, the Veteran contends he has an enlarged prostate condition, erectile dysfunction and hypertension secondary to his service-connected diabetes mellitus disability

The Veteran's service treatment records show no complaints, treatment, or diagnosis of a prostate condition, erectile dysfunction or hypertension.  His discharge examination from active duty service in November 1972 showed a clinically normal heart, vascular system, genitourinary system, anus and rectum, with a blood pressure reading of 120/84.  The Veteran's November 1972 report of medical history noted no heart trouble, no history of high blood pressure, and no history of tumors, growths, cancer or cysts.  

The first mention in the Veteran's medical records of any issue with his prostate is in a June 2005 private treatment record, wherein the Veteran complained that his bicycle seat "has bothered his prostate some . . ."  See Harlan Street Clinic, Dr. R. S., June 2005.  During the Veteran's February 2007 VA examination, he reported being diagnosed with benign prostatic hypertrophy a few years previously.  Upon physical examination, the Veteran's rectal tone was normal with 1+ prostate, with normal consistency without evidence of nodules.  No diagnosis of any prostate condition was made.  

Pursuant to the Board remand, the Veteran was provided a second VA examination in July 2012, wherein he claimed that during the mid-1990s he noticed the onset of a decreased ability to completely empty his bladder and was diagnosed in the late 1990s with benign prostatic hypertrophy.  The VA examiner found the Veteran's prostate mildly enlarged and diagnosed the Veteran with benign prostatic hypertrophy.  However, the VA examiner opined that it was less likely as not that the Veteran's benign prostatic hypertrophy began during active duty or was otherwise related to service as there were no symptoms of this condition noted in his service treatment records and the onset of these symptoms did not occur until the mid-1990s.  Additionally, the VA examiner stated that it was less likely as not that the Veteran's benign prostatic hypertrophy was caused by his service-connected diabetes mellitus, as the Veteran had the onset of diabetes mellitus in 1999, several years after the onset of his benign prostatic hypertrophy.  Finally, the VA examiner opined that it was less likely as not that the Veteran's benign prostatic hypertrophy was aggravated by his service-connected diabetes mellitus as there has been no apparent aggravation of the benign prostatic hypertrophy condition after onset of the diabetes and there is no known causal relationship between diabetes and benign prostatic hypertrophy.

With regard to the Veteran's erectile dysfunction, the first mention of this condition in the record is in a September 2003 private treatment record, wherein the Veteran complained of some trouble maintaining an erection.  See Dr. R. S., September 2003.  The diagnosis was erectile dysfunction and the doctor gave the Veteran some samples of Levitra.  Id.  The Veteran was provided a VA erectile dysfunction examination in February 2007.  He stated that his problems with erections began in 2002 and he was started on Viagra in 2004.  The VA examiner made a diagnosis of erectile dysfunction.  The VA examiner opined that although the Veteran's erectile dysfunction began a couple of years after the onset of his diabetes mellitus, it was not likely secondary to the diabetes since there was no evidence of retinopathy, nephropathy or neuropathy on the physical examination.  During an October 2009 RO Decision Review Officer hearing, the Veteran testified that he first noted his erectile dysfunction in 1994, prior to the onset of his diabetes.  See Veteran's Hearing Transcript, pg. 7, October 2009.  The Veteran also testified that upon being diagnosed with diabetes, he noticed that his erectile dysfunction became a lot worse.  Id.  

Pursuant to the Board's remand instructions, a second VA erectile dysfunction examination was conducted in July 2012.  The Veteran reported he began having problems with erectile dysfunction in the 1980s, with the problem slowly becoming worse until the mid-1990s, when he was unable to obtain or maintain an erection.  The VA examiner diagnosed the Veteran with erectile dysfunction with a 25 year duration.  The VA examiner opined that it was less likely as not that the Veteran's erectile dysfunction began during active duty or was otherwise related to service as there were no symptoms of this condition noted in his service treatment records and the onset of these symptoms did not occur until the late 1980s.  Additionally, it was less likely as not that the Veteran's erectile dysfunction was caused by his service-connected diabetes mellitus, as the Veteran had diabetes onset in 1999, at least twelve years after the onset of his erectile dysfunction issues.  Finally, the VA examiner opined that it was less likely as not that the Veteran's erectile dysfunction was aggravated by his service-connected diabetes mellitus as there has been no apparent aggravation of the Veteran's erectile dysfunction since the onset of his diabetes - the progression of the Veteran's erectile dysfunction occurred prior to the onset of his diabetes in 1999.

Regarding the Veteran's service-connection claim for hypertension, the record shows that during a January 1976 VA examination, the Veteran's blood pressure readings were 160/106, 186/120 and 176/120 and he was diagnosed with essential vascular hypertension.  The Board notes that "essential hypertension" is defined as "hypertension occurring without discoverable organic cause."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 909 (31st ed., 2007).   A March 1981 treadmill study noted the Veteran's blood pressure readings as 158/84, 186/90, 160/88, and 150/81.  The Veteran's blood pressure in October 1981 was noted to be 158/102.  Medical records from June 1999 document the Veteran's blood pressure as 140/100.  In July 1999, Dr. R. S. noted that the Veteran's blood pressure was essentially within normal limits.  In December 1999, private treatment records show the Veteran with a blood pressure reading of 160/95.  A blood pressure reading from June 2000 was 132/82 and a reading from July 2000 showed the Veteran's blood pressure at 116/80.  In September 2003, the Veteran's blood pressure was 130/80 and he was diagnosed with hypertension by Dr. R. S.  During the Veteran's February 2007 VA examination, he stated that his blood pressure issues began during the military, but he was not started on medication until 2005.  The Veteran was diagnosed with hypertension, which the VA examiner opined was not likely secondary to diabetes as the hypertension occurred before the Veteran's diabetes diagnosis in May 2000.  

Subsequent to the Board remand, a second VA hypertension examination was conducted in July 2012, wherein the Veteran stated he began medication for his hypertension in 2002.  The diagnosis was primary hypertension.  The VA examiner opined that it was less likely as not that the Veteran's hypertension is related to service or was incurred during the first year post-service as there were no symptoms of this condition noted in his service treatment records or within one year post-service.  The first evidence of elevated blood pressure was not found until the Veteran's January 1976 VA examination.  Additionally, the Veteran's hypertension did not consistently persist and he was not started on medications for the condition until 2004.  The VA examiner also opined that it was less likely as not that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus, as the Veteran has no diabetic renal disease, normal creatinine levels and negative microalbuminuria, which would need to be present for diabetes to cause or aggravate the Veteran's hypertension.  

With regard to direct and secondary service-connection, the Board finds that the competent medical evidence of record weighs against the finding of a link between the Veteran's currently diagnosed prostate condition, erectile dysfunction and hypertension and his service, including his service-connected diabetes mellitus (to include secondary aggravation).  See VA Examinations, February 2007 and July 2012.  These VA medical opinions were rendered following a complete review of the Veteran's claims file and include well-reasoned rationale supporting the conclusions; thus, they are afforded significant probative value.  See Nieves-Rodriguez, 22 Vet. App. at 295; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The record documents that the Veteran first noticed his prostate and erectile dysfunction issues in the mid-1990s, approximately 20 years post-service and was first diagnosed with hypertension in January 1976, more than three years post-service.  This long period after service without any documentation of these issues weighs against the Veteran's claims for direct service connection for an enlarged prostate, erectile dysfunction and hypertension.

The Board acknowledges the Veteran's belief that his enlarged prostate condition, erectile dysfunction and hypertension are related to his service, including his in-service exposure to herbicides and service-connected diabetes mellitus.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the etiology of these disabilities.  See Kahana, 24 Vet. App. at 435.  The Veteran's own assertions as to etiology of these disabilities have no probative value.  Moreover, the Board notes that to the extent that the Veteran claims to have had hypertension since service, his statements are contradicted by the more reliable contemporaneous service separation examination from November 1972, which documents a normal blood pressure reading of 120/84.  

In summary, the evidence does not demonstrate that the Veteran had an enlarged prostate, erectile dysfunction or hypertension in service, the Veteran did not have hypertension within one year after separation from service, the Veteran first had symptoms of a prostate condition and erectile dysfunction in the mid-1990s, the Veteran was diagnosed with hypertension, of an unknown etiology, more than three years post-service, the Veteran had varying blood pressure readings over the years and was not started on blood pressure medication until 2004 and the July 2012 VA examiner opined that the Veteran's prostate, erectile dysfunction and hypertension conditions were less likely than not related to service or caused or aggravated by his service-connected diabetes mellitus.  Thus, based on the lack of probative evidence of an association between the Veteran's enlarged prostate, erectile dysfunction and hypertension conditions and his military service, including his conceded in-service exposure to herbicides and service-connected diabetes mellitus, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection.  See 38 C.F.R. § 3.310.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply and the benefits sought on appeal are accordingly denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Increased Rating

Service connection was established for a skin disability, characterized as crural area dermatitis, in a March 1976 rating decision.  A noncompensable disability evaluation was assigned based on a review of the relevant contemporaneous evidence of record.  In February 2006, the Veteran filed a claim for an increased rating for his skin disability.  In a December 2009 rating decision, the RO increased the rating to 10 percent, effective February 21, 2006. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, the Board concludes that a staged rating for the Veteran's skin disability is not warranted.

The Veteran's skin disability has been assigned an evaluation of 10 percent from February 21, 2006, pursuant to Diagnostic Code 7899-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).  DC 7899 pertains to an unlisted skin disability.  DC 7806 pertains to dermatitis or eczema.  38 C.F.R. § 4.118, DC 7806.  When reviewing the diagnostic code, the Board finds that there is no other more appropriate code upon which to analyze the Veteran's claim.

38 C.F.R. § 4.118 was amended during the pendency of this appeal.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The regulatory changes apply to applications received by VA on or after October 23, 2008, or if the veteran request review under the revised rating criteria.  The Veteran's claim for benefits was received by VA prior to that date.  Although he did not explicitly request review under the revised diagnostic criteria, he did request a review of his disability rating when he appealed the denial of a claim for increase.  The Board has an independent obligation to consider all "potentially applicable" provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes benefits.  Schafrath v. Derwinski, 1 Vet. App. 589(1991); Bradley v. Peake, 22 Vet. App. 280(2008).  Thus, the Board has considered the revised criteria.  Pertinent to this appeal, however, the regulatory amendment did not change the rating criteria for Diagnostic Code 7806.

DC 7806 provides a higher (30 percent) rating for dermatitis or eczema that affects 20 to 40 percent of the entire body, or affects 20 to 40 percent of exposed areas, or requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the previous 12 month period.  38 C.F.R. § 4.118, DC 7806.

A February 2007 VA examination reflects the Veteran's history that his skin problems on his neck, shoulders, back and upper chest began while in-service.   Since December 1992, the Veteran stated that his skin condition continued to spread to involve his hands, feet and crotch area.  Although the symptoms are less severe than when he was serving in Vietnam, his symptoms usually appear in the summer months when it is hot.  The Veteran uses medicated shampoo, but his main treatment is trying to stay dry.  Upon physical examination, the Veteran's skin was dry with some roughness on the back, chest and neck.  There were no papules, pustules, plaques or scars visible.  The diagnosis was dermatitis, with insufficient evidence to diagnosis the exact condition.  Less than one percent of the total body was affected and zero percent of the Veteran's exposed body was affected.

During the Veteran's October 2009 hearing before a RO Decision Review Officer, he testified that his skin condition flare-ups when it is hot and humid.  See Veteran's Hearing Transcript, pgs. 17-18, October 2009.  He utilizes Selenium Sulfide solutions to treat his skin condition, but this treatment does not help very much.  Id.  He also stated that the skin condition presents as raised welts and as a result of the condition he has scars.  Id. at 19.  Additionally, he tried oral medications for six months at one point, but it did not have the desired effect, so he has been using topical treatments ever since.  Id. at 20.

A July 2012 VA skin examination conducted pursuant to the Board remand reflects the Veteran's skin rash on his neck, shoulders and upper chest has been recurrent since the 1970s.  The skin condition is typically worse in the hot and humid months of the year.  The Veteran has been given topical treatment of Selenium Sulfide 2.5 percent lotion, which he uses twice a day in the summer months to control the skin rash.  In the past 12 months the Veteran has not utilized any systemic (oral) therapy to treat his skin condition.  Upon physical examination, the Veteran had no scarring or disfigurement of the head, face or neck.  The total area affected by the Veteran's infections of the skin was between five percent and less than 20 percent of total body area, with no exposed area affected.  The diagnosis was tinea versicolor (rash), characterized by multiple small fine scaly oval and round macular rashes scattered over the Veteran's upper anterior chest and covering ten percent of the his total body surface and zero percent of his exposed body surface.

The evidence indicates that the Veteran's skin disability affects less than 20 percent of his entire body and less than 20 percent of exposed areas.  Additionally, there is no evidence of the use of systemic (oral) therapy for this skin disability; in fact, the evidence specifically finds that over the past 12 months the Veteran has only received topical treatment for his skin condition.  Consequently, a higher rating is not warranted under DC 7899-7806. 

The Board has considered whether a higher rating is warranted under alternative rating criteria.  Although the Veteran claimed during his October 2009 hearing that he has scars as a result of his skin condition, both the February 2007 and July 2012 VA examiners clearly found that the Veteran had no scarring.  Thus, a higher rating is not applicable based on the absence of evidence of disfigurement or scarring secondary to his skin disability.  See 38 C.F.R. § 4.118. 

Extraschedular Consideration

The evidence in this case does not show that the Veteran has manifestations of the skin disability that are not contemplated by the rating criteria.  His disability is manifest by flare-ups, mostly in the hot and humid summer months that cover less than 20 percent of his total body area and require topical medication.  The applicable diagnostic code used to evaluate the Veteran's disability provides for ratings based on the percentage of skin affected by these symptoms and the use of medications and those symptoms are considered in applying the rating criteria.  See Diagnostic Code 7806.  Thun v. Peake, 22 Vet. App. 111 (2008).  Hence, referral for consideration of an extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability

Total rating for compensation based on individual unemployability (TDIU), is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  There is no evidence in the record of unemployability and the Veteran has not claimed to be unemployable due to his service-connected skin condition.  Hence, further consideration of TDIU is not warranted. 


ORDER

Entitlement to service connection for an enlarged prostate, claimed as due to herbicide exposure or as secondary to service-connected diabetes mellitus, is denied.

Entitlement to service connection for erectile dysfunction, claimed as due to herbicide exposure or as secondary to service-connected diabetes mellitus, is denied.

Entitlement to service connection for hypertension, claimed as due to herbicide exposure or as secondary to service-connected diabetes mellitus, is denied.

Entitlement to an increased rating for service-connected dermatitis, currently evaluated as 10 percent disabling, is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


